                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

RAVYN LAMAR, Individually, and on
behalf of herself and other similarly
situated current and former employees,

Plaintiffs,
v.                                                           NO.
REHABILITATION CENTERS, LLC,                                 FLSA Opt-In Collective Action
d/b/a Millcreek of Magee,
Millcreek of Magee Treatment Center,                         JURY DEMANDED
and Millcreek Behavioral Health,
a Mississippi Limited Liability Company,
and ACADIA HEALTHCARE COMPANY, INC.,
a Delaware Corporation,

Defendants.


                    ORIGINAL COLLECTIVE ACTION COMPLAINT


        Named Plaintiff, Ravyn Lamar (“Plaintiff”), individually, and on behalf of herself and all

other similarly situated non-exempt hourly-paid Behavioral Health Associates/Direct Care

Workers (“BHAs”) as a class, brings this Fair Labor Standards Act (“FLSA”) collective action

against Rehabilitation Centers, LLC and Acadia Healthcare Company, Inc., (“Defendants”) and

shows as follows:

                                   I.      NATURE OF SUIT

1.      This lawsuit is brought against Defendants as a collective action under the FLSA, 29

        U.S.C. § 201, et seq., to recover unpaid overtime compensation and other damages owed

        to Plaintiff and other similarly situated hourly-paid BHAs, as defined herein.

2.      During all times material, Defendants violated the FLSA by failing to pay Plaintiff and

        those similarly situated for all hours worked over forty (40) per week within weekly pay

                                                 1
     periods at one and one-half their regular hourly rate of pay, as required by the FLSA.

3.   Plaintiff brings this action as a collective action pursuant to 29 U.S.C. § 216(b).

                                      II.     PARTIES

4.   Plaintiff Ravyn Lamar was employed by Defendants as a non-exempt hourly-paid

     Behavioral Health Associate/Direct Care Worker in Olive Branch, Mississippi at all

     times material to this collective action. Ms. Lamar’s consent to join form is attached as

     Exhibit A.

5.   Defendant Rehabilitation Centers, LLC, is a Mississippi Limited Liability Company

     authorized to do business, and is currently doing business, in the State of Mississippi

     with its principal place of business being located at 6100 Tower Circle, Suite 1000,

     Franklin, Tennessee 37067. Rehabilitation Centers, LLC does business as Millcreek of

     Magee, Millcreek of Magee Treatment Center, Millcreek Behavioral Health and is

     otherwise known as “Millcreek.” Rehabilitation Centers, LLC (“Millcreek”) is wholly

     owned and operated by Defendant Acadia Healthcare Company, Inc. According to the

     Mississippi Secretary of State, Millcreek’s lone member and officer is Acadia

     Healthcare Company, Inc. Generally, Millcreek provides behavioral health services,

     including but not limited to, residential treatment, group programs and home-based

     services for emotionally disturbed and developmentally delayed children and

     adolescents and is the largest provider of said services in Mississippi. Millcreek was

     acquired by Acadia Healthcare Company, Inc. in April of 2011. Millcreek’s registered

     agent for service of process is CT Corporation System, 645 Lakeland East Drive, Suite

     101, Flowood, Mississippi 39232.

6.   Defendant Acadia Healthcare Company, Inc. is a Delaware Corporation with its



                                               2
          principal address being 6100 Tower Circle, Suite 100, Franklin, Tennessee 37067-1509.

          Acadia Healthcare Company, Inc. (“Acadia”) owns and operates behavioral health

          treatment facilities and programs throughout the United States that specialize in treating

          children, adolescents, adults and seniors suffering from mental health disorders and/or

          alcohol and drug addiction. Millcreek is Acadia’s adolescent treatment entity in

          Mississippi. Acadia’s registered agent for service of process is CT Corporation System,

          300 Montvue Road, Knoxville, Tennessee 37919-5546.

                                    III.   JURISDICTION AND VENUE

7.        This Court has jurisdiction over this lawsuit because the suit arises under 29 U.S.C. § 201

          et seq.

8.        Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because Defendant Acadia

          is headquartered and does business in this district and both Defendants’ principal places

          of business are in this district and have been during all times material to this action.

                                    IV.     CLASS DESCRIPTION

9.        Plaintiff brings this action on behalf of herself and the following similarly situated

          persons as a class:

                    All current and former hourly-paid Behavioral Health Associates/Direct
                    Care Workers of Defendants during the applicable limitation’s period (i.e.
                    two (2) years for FLSA violations and three (3) years for willful FLSA
                    violations) up to and including the date of final judgment in this matter
                    including the Named Plaintiff and those who elect to opt-in to this action
                    pursuant to the FLSA, 29 U.S.C. § 216(b). (Collectively, “the class”). 1

                                           V.    COVERAGE

10.       At all times hereinafter mentioned, Defendants have been an “employer” within the

          meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).


1
    Plaintiff reserves the right to amend the Class Description.

                                                    3
11.   At all times hereinafter mentioned, Defendants have been an enterprise within the

      meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

12.   At all times hereinafter mentioned, Defendants have been an enterprise engaged in

      commerce or in the production of goods for commerce within the meaning of Section

      3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), because Defendants have had employees

      engaged in commerce or in the production of goods for commerce, or employees

      handling, selling, or otherwise working on goods or materials that have been moved in or

      produced for commerce by any person and in that said enterprise has had an annual gross

      volume of sales made or business done of not less than $500,000 (exclusive of excise

      taxes at the retail level which are separately stated).

13.   Throughout the statutory recovery period applicable to this action, Defendants knew the

      law required that the employees who worked for them to be paid overtime for each hour

      they worked over forty (40) in any given workweek.

14.   At all times material to this action, Plaintiff and those similarly situated, as employees of

      Defendants, were engaged in commerce during all times material to this collective action.

15.   At all times material to this action, Defendants have been an “employer” of Plaintiff and

      those similarly situated, as that term is defined by §203(d) of the FLSA.

16.   At all times hereinafter mentioned, Plaintiff and those similarly situated were

      “employees” of Defendants as that term is defined in the FLSA and, individual

      employees engaged in commerce or in the production of goods for commerce, as required

      by 29 U.S.C. §§ 206–207.




                                                 4
                             VI.    FACTUAL ALLEGATIONS

17.   Defendants provide residential treatment, group programs and home-based behavioral

      health and educational services for children and adolescents throughout Mississippi,

      consisting of treatment facilities and/or programs in Collins, Grenada, Jackson, Long

      Beach, Picayune, Moss Point, Port Gibson, Tupelo and Olive Branch, Mississippi as well

      as other such treatment facilities and programs in other states throughout the United

      States under the Acadia umbrella.

18.   Plaintiff Lamar was employed by and worked for Defendants as a Behavioral Health

      Associate/Direct Care Worker at Defendants’ treatment center in Olive Branch,

      Mississippi during all times material to this action.

19.   Defendants established and administered the pay practices for Plaintiff and other

      similarly situated BHAs during the three (3) years preceding the filing of this collective

      action.

20.   Plaintiff and other similarly situated BHAs worked in excess of forty (40) hours per

      within weekly pay periods during the three (3) years preceding the filing of this collective

      action complaint.

21.   At all times material, Defendants had a centralized time keeping system for the purpose

      of recording the hours worked by Plaintiff and those similarly situated which system

      involved a “phoning-in” and “phoning-out” process on Defendants’ phones.

22.   Defendants had a common plan, policy and practice of refusing to pay Plaintiff and class

      members for the time they transported patients in company vans between Defendants’

      facilities, such as from their day care center to their group home.

23.   Plaintiff and class members transported patients from one company facility to another



                                                5
      company facility in Defendants’ vans, sometimes consisting of forty five (45) minutes or

      more, within weekly pay periods during all times material, without being compensated

      for such “off-the clock” work at the applicable FLSA overtime rates of pay.

24.   Defendants also had a common plan, policy and practice of requiring, inducing,

      expecting and/or, suffering and permitting, BHAs to perform work prior to and in

      preparation for their scheduled shifts, such as outlining lessons for patients, checking

      notes relating to the day’s activities for patients, interacting with other BHAs about the

      status of patients and discussing any significant events or activities during preceding

      shifts, etc., before being allowed to phone-in at their shift start time.

25.   Plaintiff and class members did perform such “off-the-clock” work prior to being allowed

      to “phone-in” their shift start times within weekly pay periods during all times material

      without being compensated at the applicable FLSA overtime rates of pay for such work

      times.

26.   Defendants failed to “edit-in” the aforementioned “off-the-clock” work times of Plaintiff

      and class members into their time keeping system or, otherwise compensate them for

      such unpaid “clocked-out” work at the applicable FLSA overtime rates of pay within

      weekly pay periods during all times material to this collective action.

27.   Defendants did not have a plan, policy or practice that prohibited Plaintiff and class

      members from performing the aforementioned “off-the-clock” work.

28.   Defendants did not provide Plaintiff and class members with some type of log or

      document on which to record the aforementioned “off-the-clock” work or some other

      means to record such work in to Defendants’ time keeping system.

29.   Defendants were aware they were not compensating Plaintiff and class members at the



                                                 6
      applicable FLSA overtime rates of pay for such “off-the-clock” work times within

      weekly pay periods at all times material.

30.   The aforementioned unpaid “off-the-clock” claims of Plaintiff and class members are

      unified through a common theory of Defendants’ FLSA violations.

31.   Defendants’ common plan, policy and practice of not compensating Plaintiff and class

      members for all their compensable overtime hours at the applicable FLSA overtime rates

      of pay violated the provisions of the FLSA, 29 U.S.C. § 207(a)(1).

32.   Defendants’ failure to compensate Plaintiff and class members for their aforementioned

      “off-the-clock” work times was willful and without a good faith basis.

33.   As a result of Defendants’ lack of good faith and willful failure to pay Plaintiff and class

      members in compliance with the requirements of the FLSA, Plaintiff and class members

      have suffered lost wages in terms of lost overtime compensation as well as other

      damages.

34.   The net effect of Defendants’ common plan, policy, and practice of practice of failing to

      pay Plaintiff and those similarly situated one-and one-half times their regular hourly rates

      of pay for all hours worked over forty (40) during all times material to this collective

      action, is that they unjustly enriched themselves and enjoyed ill-gained profits at the

      expense of Plaintiff and class members.

                      VII. FLSA COLLECTIVE ACTION ALLEGATIONS

35.   Plaintiff brings this case as a collective action on behalf herself and other similarly

      situated Behavioral Health Associates/Direct Care Workers pursuant to 29 U.S.C. §

      216(b) to recover unpaid overtime compensation, liquidated damages, statutory penalties,

      attorneys’ fees and costs, and other damages owed.



                                                  7
36.   Plaintiff seeks to pursue her aforementioned unpaid overtime wage claims against

      Defendants on behalf of herself, individually, and on behalf of herself and all other

      similarly situated Behavioral Health Associates/Direct Care Workers as a class.

37.   Plaintiff and class members are “similarly situated” as the term is defined in 29 U.S.C.

      §216(b) because, inter alia, Defendants employed a common pay system that resulted in

      a failure to pay Plaintiff and class members for all hours worked over forty (40) at one

      and one-half times their regular hourly rates of pay, as required by the FLSA.

38.   This action is properly maintained as a collective action because Plaintiff is similarly

      situated to the members of the collective class with respect to Defendants’ time keeping,

      pay practices and compensation plans, policies and practices.

39.   This action also is properly maintained as a collective action under the FLSA because the

      aforementioned unpaid “off-the-clock” claims are unified through a common theory of

      Defendants’ violations of the FLSA.

40.   The collective action mechanism is superior to other available methods for a fair and

      efficient adjudication of this controversy. Defendants have acted or refused to act on

      grounds generally applicable to class members. The prosecution of separate actions could

      create a risk of inconsistent and varying adjudications, place a substantial and

      unnecessary burden on the courts and/or substantially impair the ability of class members

      to protect their interests.

41.   Plaintiff will fairly and adequately protect the interests of the class as her interests are in

      complete alignment with those of class members, i.e. to pursue their aforementioned

      unpaid overtime compensation claims.

42.   Counsel for Plaintiff will adequately protect her interests as well as the interests of all



                                                8
      putative class members.

43.   Defendants knew Plaintiff and class members performed the aforementioned unpaid “off-

      the-clock” work that resulted in excess of forty (40) hours per week within weekly pay

      periods which required overtime compensation to be paid as required by the FLSA.

      Nonetheless, Defendants operated under a common policy and practice to deprive

      Plaintiff and class members of such overtime compensation.

44.   Defendants’ conduct, as alleged herein, was willful with reckless disregard to the FLSA

      overtime requirements, which conduct caused significant damage to Plaintiff and the

      collective class.

45.   Defendants did not have a good faith basis for its failure to compensate Plaintiff and class

      members for all their compensable overtime hours at the FLSA applicable overtime rates

      of pay within weekly pay periods during all times material to this action.

46.   Therefore, Defendants are liable to Plaintiff and class members under the FLSA for

      failing to properly compensate them for their aforementioned unpaid overtime work

      times.

47.   Plaintiff requests this Court to authorize notice to the members of the collective class to

      inform them of the pendency of this action and their right to “opt-in” to this lawsuit

      pursuant to 29 U.S.C. § 216(b), for the purpose of seeking unpaid                 overtime

      compensation as well as liquidated damages under the FLSA, and the other relief

      requested herein.

48.   Plaintiff estimates there are over one hundred (100) putative members of the collective

      class. The precise number of collective class members can be easily ascertained by

      examining Defendants’ payroll, scheduling, timekeeping, personnel and other work-



                                               9
      related records and documents.

49.   Given the composition and size of the class, members of the collective class may be

      informed of the pendency of this action directly via U.S. mail, e-mail and by posting

      notice in all of Defendants’ facilities.

50.   Plaintiff and class members’ unpaid overtime compensation claims may be determined

      partially by an examination of Defendants’ payroll, scheduling, time keeping, personnel

      and other such work-related records and documents.

                                               COUNT I
                             (Violation of the Fair Labor Standards Act)

51.   Plaintiff incorporates by reference all preceding paragraphs as fully as if written herein.

52.   At all times material, Plaintiff and class members have been entitled to the rights,

      protections, and benefits provided under 29 U.S.C. § 201, et seq.

53.   Defendants have been an “employer” engaged in interstate commerce consistent with 29

      U.S.C. § 206(a) and 207(a). Plaintiff and class members also have engaged in interstate

      commerce during all times material to this action.

54.   At all times material, Defendants were an “employer” of Plaintiff and each of the class

      members, as such term is defined by the FLSA.

55.   Plaintiff and class members were “employees” of Defendants within the meaning of the

      FLSA’s overtime wage requirements.

56.   Plaintiff and other class members have been similarly situated individuals within the

      meaning of the FLSA, 29 U.S.C. § 216(b) at all relevant times, as previously described.

57.   As a result of the aforementioned unpaid “off-the-clock” work times of Plaintiff and class

      members Defendants have violated the FLSA and is liable to Plaintiff and the class for

      such unpaid overtime compensation.


                                                 10
58.    Section 207(a)(1) of the FLSA states that an employee must be paid overtime, equal to at

       least one and one-half (1.5) times the employee's regular rate of pay, for all hours worked

       in excess of forty (40) hours per week. Pursuant to 29 C.F.R. § 778.315, compensation

       for hours worked in excess of forty (40) hours per week may not be considered paid to an

       employee unless that employee is compensated for all such overtime hours worked.

59.    Through their actions, plans, policies and practices Defendants violated the FLSA by

       regularly and repeatedly failing to compensate Plaintiff and class members for all hours

       worked in excess of forty (40) per week at one and-one half times their regular hourly

       rates of pay within weekly pay periods during all times material to this Complaint, as

       required by the FLSA.

60.    Defendants’ actions were willful with reckless disregard of clearly applicable FLSA

       provisions.

61.    Defendants’ actions were not in good faith.

62.    The unpaid overtime claims of Plaintiff and the class are unified through a common

       theory of Defendants’ FLSA violations.

63.    As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiff and class

       members have suffered and will continue to suffer a loss of income and other damages.

64.    Therefore, Defendants are liable to Plaintiff and other members of the class for actual

       damages, liquidated damages and equitable relief, pursuant to 29 U.S.C. § 216(b), as well

       as reasonable attorneys' fees, costs and expenses.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff and class members request the Court to enter judgment in their

favor on this Complaint and:



                                                11
a) Award Plaintiff and class members FLSA statutory damages against Defendants;

b) Award Plaintiff and class members all unpaid overtime compensation against

   Defendants;

c) Award Plaintiff and class members for an amount equal to their unpaid overtime

   compensation, pursuant to the applicable FLSA wage and overtime rates;

d) Find and declare that Defendants’ violations of the FLSA were willful, and accordingly,

   the three (3) year statute of limitations under the FLSA applies to this action;

e) Award Plaintiff and class members liquidated damages in accordance with the FLSA;

f) Award prejudgment interest (to the extent that liquidated damages are not awarded);

g) Award Plaintiff and the class members reasonable attorneys’ fees and all costs of this

   action, to be paid by Defendants, in accordance with the FLSA;

h) Award post-judgment interest and court costs as allowed by law;

i) Enter an Order designating this action as an opt-in collective action under the FLSA;

j) Enter an Order directing the issuance of notice to putative class members pursuant to 29

   U.S.C. § 216(b) for the claims of the class;

k) Allow Plaintiff to amend his Complaint, if necessary, as new facts are discovered;

l) Provide additional general and equitable relief to which Plaintiff and class members may

   be entitled; and

m) Provide further relief as the Court deems just and equitable.



Plaintiff hereby demands a TRIAL BY JURY as to all issues.




                                            12
Dated: February 12, 2020.   Respectfully Submitted,

                            s/Gordon E. Jackson
                            Gordon E. Jackson (TN BPR #8323)
                            J. Russ Bryant (TN BPR #33830)
                            Robert E. Turner, IV (TN BPR #35364)
                            Nathaniel A. Bishop (TN BPR #35944)
                            JACKSON, SHIELDS, YEISER, HOLT,
                            OWEN & BRYANT
                            Attorneys at Law
                            262 German Oak Drive
                            Memphis, Tennessee 38018
                            Telephone: (901) 754-8001
                            Facsimile: (901) 754-8524
                            gjackson@jsyc.com
                            rbryant@jsyc.com
                            rturner@jsyc.com
                            nbishop@jsyc.com

                            ATTORNEYS FOR PLAINTIFF
                            AND FOR OTHERS SIMILARLY
                            SITUATED




                               13
